                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

United States of America,             )
                                      )
               Plaintiff,             )         ORDER
                                      )
       vs.                            )
                                      )         Case No. 1:16-cr-025
Terry Lavern Klein, Jr.,              )
                                      )
               Defendant.             )


       The defendant, Terry Lavern Klein, Jr. (“Klein”), is charged in an Information with the

offense of injury and depredation to property of the United States in violation o f 18 U.S.C. § 1361.

On February 4, 2019, the Government filed a Motion to Dismiss the Information against Klein in

the interest of justice and judicial economy.

       The court GRANTS the Government’s motion (Doc. No. 80) and DISMISSES the

Information as to Klein.

       IT IS SO ORDERED.

       Dated this 5th day of February, 2019.

                                                      /s/ Charles S. Miller, Jr.
                                                      Charles S. Miller, Jr., Magistrate Judge
                                                      United States District Courtt
